 

FORM OF

ADDITIONAL ISSUANCE AGREEMENT

 

This Additional Issuance Agreement (this “Agreement”), dated as of June 27,
2018, is made pursuant to that certain Securities Purchase Agreement, dated as
of August 31, 2017 (the “Purchase Agreement”), as amended, by and between
Rennova Health, Inc. (the “Company”) and the purchaser signatory hereto (the
“Purchaser”) for the purchase of the Company’s Senior Secured Original Issue
Discount Convertible Debenture due September 19, 2019 (the “Additional
Debenture”). Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement shall have the meanings given such terms in
the Purchase Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1. Issuance of Additional Debenture. The Company hereby agrees to issue to the
Purchaser, and the Purchaser hereby agrees to purchase, a debenture of the
Company in the aggregate principal amount of $________, which debenture shall be
in the form of the Debenture (an “Additional Debenture”). The total purchase
price to the Purchaser for the purchase of the Additional Debenture is
$________, which represents an original issue discount to the principal of the
Additional Debenture. The Company shall promptly deliver to the Purchaser the
Additional Debenture.

 

2. Documents. The rights and obligations of the Purchaser and of the Company
with respect to the Additional Debenture and the shares of Common Stock issuable
under the Additional Debenture (the “New Underlying Shares”) shall be identical
in all respects to the rights and obligations of such Purchaser and of the
Company with respect to the Debentures and the Underlying Shares issued and
issuable pursuant to the Purchase Agreement. Any rights of a Purchaser or
covenants of the Company which are dependent on such Purchaser holding
securities of the Company or which are determined in magnitude by such
Purchaser’s purchase of securities pursuant to the Purchase Agreement shall be
deemed to include any securities purchased or issuable hereunder. The Purchase
Agreement is hereby amended so that the term “Debentures” includes the
Additional Debenture issued hereunder and “Underlying Shares” includes the New
Underlying Shares.

 

3. Security Interest and Mortgage. Company hereby acknowledges and agrees that
(a) the security interests granted to the holders of the Existing Debentures and
Debentures pursuant to the Existing Security Agreement applies to and covers the
obligations of the Company to the Purchasers evidenced by the Additional
Debentures, (b) upon the filing of the Amendment to the Existing Mortgage (as
defined in the Purchase Agreement), the liens granted to the Purchasers pursuant
to the Existing Mortgage applies to and covers the obligations of the Company to
the Purchasers evidenced by the Additional Debentures and (c) the Additional
Debentures rank pari passu to the Existing Debentures and the Debentures.

 

 1 

 

 

4. Subsidiary Guarantee. The Additional Debenture constitutes an “Obligation”
under the Subsidiary Guarantee as if the Additional Debentures were Debentures
issued pursuant to the Purchase Agreement.

 

5. Subordination Agreement. The Company shall have received confirmations and
acknowledgments from the signatories thereto that the Additional Debentures are
subject to the subordination agreements required pursuant to the Purchase
Agreement.

 

6. Additional Mortgage. Upon the consummation of the acquisition of the assets
of an acute care hospital in Jamestown, Tennessee pursuant to the agreement
dated as of January 31, 2018, at the closing thereof, the Company shall, or
shall cause the applicable Subsidiary to, grant the Purchaser a first mortgage
or deed of trust lien on the real estate included in such transaction.

 

7. Exchange Right. Reference is made to that certain Exchange Agreement, dated
October 30, 2017, by and between the Company and the Purchaser (“Exchange
Agreement”) and the Series I-2 Convertible Preferred Stock (“Preferred Stock”)
issuable upon exchange of the Existing Securities (as defined thereunder). The
Purchaser shall have the right, in its sole discretion, to exchange, from time
to time and all or in part, any principal amount of the Additional Debentures
pursuant to the Exchange Agreement as if such Additional Debentures were
Existing Securities. The issuance of Exchange Securities in exchange for
Additional Debentures shall be on the same terms and conditions as the exchange
for Existing Securities. The Exchange Agreement is hereby amended to include in
the definition of Existing Securities the Additional Debentures in all respects.

 

8. Representations and Warranties of the Company. The Company hereby makes to
the Purchaser the following representations and warranties:

 

(a) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, its board of directors or its
stockholders in connection therewith. This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

 2 

 

 

(b) No Conflicts. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby do not and will not: (i) conflict with or violate any provision of the
Company’s certificate or articles of incorporation, bylaws or other
organizational or charter documents; or (ii) subject to the Required Approvals,
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
(except as contemplated by the Security Documents) upon any of the properties or
assets of the Company in connection with, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other material instrument (evidencing Company debt or otherwise) or other
material understanding to which such Company is a party or by which any property
or asset of the Company is bound or affected; or (iii) subject to the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected, except, in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

(c) Issuance of the Additional Debenture. The Additional Debenture is duly
authorized and, upon the execution of this Agreement by a Purchaser, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents. The New Underlying Shares, when issued in accordance
with the terms of the Additional Debenture, subject to the Required Approvals,
will be validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company. The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the New
Underlying Shares at least equal to the Required Minimum on the date hereof.

 

(d) Affirmation of Prior Representations and Warranties. Except as set forth on
Schedule 3(d) hereto, the Company hereby represents and warrants to each
Purchaser that the Company’s representations and warranties listed in Section
3.1 of the Purchase Agreement are true and correct as of the date hereof.

 

9. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof to the Company as follows:

 

 3 

 

 

(a) Authority. The execution, delivery and performance by such Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser. This
Agreement has been duly executed by such Purchaser and, when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b) Own Account. Such Purchaser (i) understands that the Additional Debenture is
a “restricted security” and has not been registered under the Securities Act or
any applicable state securities law, (ii) is acquiring the Additional Debenture
as principal for its own account and not with a view to or for distributing or
reselling such Additional Debenture or any part thereof in violation of the
Securities Act or any applicable state securities law, (iii) has no present
intention of distributing any of such securities in violation of the Securities
Act or any applicable state securities law and (iv) has no arrangement or
understanding with any other persons regarding the distribution of such
Additional Debenture (this representation and warranty not limiting such
Purchaser’s right to sell the New Underlying Shares pursuant to the Registration
Statement or otherwise in compliance with applicable federal and state
securities laws) in violation of the Securities Act or any applicable state
securities law. Such Purchaser is acquiring the Additional Debenture hereunder
in the ordinary course of its business. Such Purchaser does not have any
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Additional Debenture or New Underlying Shares.

 

(c) Purchaser Status. Such Purchaser is an “accredited investor” as defined in
Rule 501 under the Securities Act.

 

(d) General Solicitation. Such Purchaser is not purchasing the Additional
Debenture as a result of any advertisement, article, notice or other
communication regarding the Additional Debenture published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.

 

10. Public Disclosure. The Company shall, by 9:30 a.m. (New York City time) on
the Trading Day immediately following the date hereof, issue a Current Report on
Form 8-K, reasonably acceptable to the Purchaser, disclosing the material terms
of the transactions contemplated hereby and attaching this Agreement as an
exhibit thereto. The Company shall consult with the Purchaser in issuing any
other press releases with respect to the transactions contemplated hereby.

 

 4 

 

 

11. Delivery of Opinion. Concurrently herewith, the Company shall deliver to the
Purchaser an opinion of counsel regarding this Agreement and the issuance of the
Additional Debenture in form and substance reasonably acceptable to the
Purchaser.

 

12. Effect on Transaction Documents. Except as expressly set forth above, all of
the terms and conditions of the Transaction Documents shall continue in full
force and effect after the execution of this Agreement and shall not be in any
way changed, modified or superseded by the terms set forth herein, including,
but not limited to, any other obligations the Company may have to the Purchaser
under the Transaction Documents. Notwithstanding the foregoing, this Agreement
shall be deemed for all purposes as an amendment to any Transaction Document as
required to serve the purposes hereof, and in the event of any conflict between
the terms and provisions of the Debentures or any other Transaction Document, on
the one hand, and the terms and provisions of this Agreement, on the other hand,
the terms and provisions of this Agreement shall prevail.

 

13. Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and each
Purchaser.

 

14. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be delivered as set forth in the
Purchase Agreement.

 

15. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Purchaser. The Company may not assign (except
by merger) its rights or obligations hereunder without the prior written consent
of the Purchaser of the then-outstanding Securities. The Purchaser may assign
their rights hereunder in the manner and to the Persons as permitted under the
Purchase Agreement.

 

16. Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

17. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

 5 

 

 

18. Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

19. Headings. The headings in this Agreement are for convenience only, do not
constitute a part of the Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

 

20. Fees and expenses. At the closing, the Company has agreed to reimburse the
Purchaser $10,000 for its fees and expenses. The Company shall deliver to each
Purchaser, prior to closing, a completed and executed copy of a closing
statement, for the closing of the purchase and sale of the Additional Debenture,
otherwise in the form attached to the Purchase Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 

 6 

 

 

Executed as of the first date written above by the undersigned duly authorized
representatives of the Company and the Purchaser:

 

RENNOVA HEALTH, INC.

 

By:     Name:     Title:    

 

Name of Purchaser: ______________________________

 

Signature of Authorized Signatory: ___________________________

 

Name of Authorized Signatory:

 

Title of Authorized Signatory:

 

Purchase Price: $________

 

Debenture: $________

 

 7 

 

 